 THE HOLLADAY CORPORATIONThe Holladay Corporation and International Unionof Operating Engineers, Local 99-99A, AFL-CIO, Petitioner. Case 5-RC-11851April 15, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 5 ofthe National Labor Relations Board on September14, 1982, an election by secret ballot was conduct-ed on October 15, 1982, among the employees inthe stipulated unit. Upon conclusion of the ballot-ing, the parties were furnished with a tally of bal-lots which shows that, of approximately 7 eligiblevoters, 7 cast ballots, of which 4 were for, and 3against, the Petitioner; there were no challengedballots. Thereafter, the Employer filed timely ob-jections to conduct affecting the results of the elec-tion.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 5 conducted aninvestigation and, on November 23, 1982, issuedand duly served on the parties his Report on Ob-jections. In his report, the Regional Director rec-ommended that the Employer's objections and itspostelection challenge to the ballot of employeeJose Luis Huezo be overruled. Thereafter, the Em-ployer filed timely exceptions to the Regional Di-rector's report and a supporting brief, and the Peti-tioner filed a brief in response to th exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the National Labor Relations Act,as amended, and it will effectuate the purposes ofthe act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The parties have stipulated, and we find, thatthe following employees constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:266 NLRB No. 113All engineers and maintenance employees em-ployed by the Employer at 4850 ConnecticutAvenue, N.W., Washington, D.C.; excludingall office clerical employees, professional em-ployees, the chief engineer, guards and super-visors as defined in the Act.5. The Board has considered the Regional Direc-tor's report, the Employer's exceptions and the par-ties' briefs, and the entire record in this case, andhereby adopts the Regional Director's findings andrecommendations to the extent consistent here-with. 'The Employer generally alleged in its Objections2 and 3 that the Petitioner had interfered with theelection by promising certain benefits to those em-ployees who supported its organizing campaign.The Regional Director found that, in support ofthese objections, the Employer had submitted theaffidavit of its vice president, Wallace Holladay,Jr., who stated that, following the election, twonamed employees had told him that during a unionmeeting on October 13, 1982, the Petitioner's busi-ness agent had promised to waive initiation fees forthose employees supporting the Petitioner in theelection campaign, and had promised the employ-ees that he would place the Petitioner's supportersin higher paying jobs than they presently held inthe event no contract was ever reached with theEmployer.2The Regional Director concluded thatthis evidence constituted hearsay, and thus it couldnot be relied on to sustain the objections. He notedthat the Employer had not provided any explana-tion for its failure to offer as witnesses, or tosubmit the affidavits of, those employees who re-ported the alleged objectionable conduct to Holla-day. Accordingly, the Regional Director recom-mended that the Employer's Objections 2 and 3 beoverruled.Contrary to the Regional Director, we do notfind that in the circumstances of this case Holla-day's affidavit can be disregarded solely because ofits hearsay nature. It is well settled that, where theobjecting party submits prima facie evidence dem-onstrating that an election was not held under theproper laboratory conditions, the Board will nothesitate to commit the necessary investment of timeand money to protect its election process.3In thiscase, the Employer has alleged that the Unionpromised initiation fee waivers and, if circum-I In the absence of exceptions thereto, we adopt, pro forma, the Re-gional Director's recommendations that the Employer's Objections I and5 be overruled.a While not noted by the Regional Director, the business agent alsoallegedly stated that he had 100 jobs open and at his disposal.s Newport News Shipbuilding d Dry Dock Coa, 239 NLRB 82, 83-84(1978).621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances warranted, higher paying jobs to its sup-porters. If proved these allegations, particularly asrelating to an alleged Savair violation,4might wellwarant setting aside the election.Although the only initial supporting evidence forthese objections was Holladay's affidavit, we nev-ertheless conclude that the Employer has presentedsufficient information to warrant a full investigationof the issues raised. The Employer has alleged withspecificity the objectionable statements attributedto the Petitioner's representative and the date theyoccurred. More critically, the Employer has pro-vided the names of two employee witnesses who itclaims would substantiate these allegations. As theBoard stated in Cities Service Oil Co., 77 NLRB853, 857 (1948). "[W]e consider as crucial, inmaking an investigation of preelection interference,that we have names of witnesses upon whom themoving party relies." Thus, by identifying two em-ployees who allegedly received improper induce-ments to support the Petitioner, the Employer hasfurnished the kind of evidence necessary for theRegion to proceed with a full investigation of theobjections. We find that in this situation the Re-gional Director should have made an effort to in-terview those persons named by the Employer inconsidering the merits of the objections' allega-tions.We also find, contrary to the Regional Director,that the Employer's failure to submit affidavitssigned by the named employees or to provide themas witnesses did not mandate overruling the objec-tions. Since it does not possess any subpoena powerat this stage of a representation proceeding, theEmployer could have substantiated Holladay's alle-gations only with the voluntary cooperation ofthese employees. Indeed, we urge objecting partiesto present such evidence whenever possible. How-ever, as the Fifth Circuit pointed out in Eds-Idab,Inc. v. NLRB:5It is apparent that such voluntary cooperationoften will be difficult or impossible to obtain.Either an objecting employer or an objectingunion might find considerable resistanceamong employees fearful of alienating theiremployer or union, in either event fearful ofjeopardizing their jobs.Accordingly, we conclude that, when an object-ing party has specifically identified witnesses tocorroborate hearsay evidence that supports its ob-jections, such objections may not be overruled bythe Regional Director solely on the basis that the4 NLRB v. SaWair Mfg. Co., 414 U.S. 270 (1973).s 666 F.2d 971, 975 (5th Cir. 1982).objecting party failed to produce such witnesses ortheir affidavits.In reaching our determination here, we also dis-tinguish certain prior cases in which the Board hasfound that the objecting party had not presentedsufficient evidence to establish a prima facie casesupporting its objections.6In Allen Tyler & Son,234 NLRB 212 (1978), the Board held that itwould not require the Regional Director to con-duct an investigation merely on the basis of a "sus-picious set of circumstances." By contrast, this Em-ployer has alleged specific conduct by the Petition-er which, if it occurred, may warrant setting asidethe election. Aurora Steel Products, 240 NLRB 46(1979), is also inapposite since the employer in thatcase did not provide the Board with an affidavitciting the names of witnesses who could substanti-ate its allegation. Finally, in Howard Johnson Distri-bution Center, 242 NLRB 1286 (1979),7 the Boardrejected the argument that the Board agent did notconduct a proper investigation of election objec-tions by allegedly failing to interview certain wit-nesses and by refusing to wait for the arrival of theemployer's primary witness, a management official.In affirming the Board's decision there, the FifthCircuit pointed out that the employer did not es-tablish how its management officials "could havehad personal knowledge of misrepresentationswhich were alleged to have been made to employ-ees ....", That case also is distinguishable fromthe present case since the Employer here has sub-mitted its vice president's affidavit setting forthprecise details of the alleged objectionable conductand identifying witnesses who allegedly could pro-vide supporting evidence. Futhermore, whereasthere was evidence in Howard Johnson that the Re-gional Office had interviewed certain key witnessesthat the employer had listed in its objections, theRegional Director in this case appears not to haveconducted an investigation.Accordingly, we conclude that the Regional Di-rector's failure to investigate fully the issues raisedin the Employer's Objections 2 and 3 constitutedan abuse of his discretion. We therefore shallremand these objections to the Regional Directorfor a full investigation or a hearing as he deems ap-propriate. Since the Employer's Objection 4 raisesissues that arguably relate to the allegations in Ob-jections 2 and 3 under consideration here, we shall6 Member Hunter, who was not on the Board when these cases weredecided, does not hereby indicate whether he agrees in any event withthe holdings of these cases.' See also Howord Johnson Distribution Center, 242 NLRB 1284 (1979).NLRB v. Howard Johnson Distn'bution Center, 650 F.2d 741, 743 (5thCir. 1981).622 THE HOLLADAY CORPORATIONdirect the Regional Director to take similar actionwith respect to this objection.ORDERIt is hereby ordered that the above-entitledmatter be, and it hereby is, remanded to the Re-gional Director for a supplemental report on theEmployer's Objections 2, 3, and 4, which may, athis discretion, be based on a full investigation or ahearing. Such supplemental report on objectionsshall contain recommendations concerning whetherthe alleged statements by the Union constitute ob-jectionable conduct warranting the setting aside ofthe election previously conducted herein.IT IS FURTHER ORDERED that the Hearing Offi-cer designated for the purpose of conducting anyhearing pursuant to this Order shall prepare andcause to be served on the parties a report contain-ing resolutions of credibility of witnesses, findingsof fact, and recommendations to the Board as tothe disposition of said objections. Within 10 daysfrom the date of issuance of such report, eitherparty may file with the Board in Washington,D.C., eight copies of exceptions thereto. Immedi-ately upon the filing of such exceptions, the partyfiling the same shall serve a copy thereof on theother party, and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, theBoard will adopt the recommendations of theHearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 5 for the purpose of conduct-ing such full investigation or hearing as he mayfind necessary, and that the said Regional Directorbe, and hereby is, authorized to issue notice of anysuch hearing.623